                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 9:05-cr-80143-ROSENBERG


UNITED STATES OF AMERICA,

        Plaintiff,

v.

CHRISTOPHER PHILIP DILEO,

        Defendant.
                                       /

        ORDER DENYING DEFENDANT’S MOTION FOR IMPOSITION OF A
     REDUCED SENTENCE PURSUANT TO SECTION 404 OF THE FIRST STEP ACT

        This cause comes before the Court on Defendant Christopher Dileo’s Motion for

Imposition of a Reduced Sentence Pursuant to Section 404 of the First Step Act [DE 50]. The

Court has considered Defendant’s Motion, the Government’s Response in Opposition thereto

[DE 54], Defendant’s Reply [DE 55], Defendant’s Notices of Supplemental Authority [DE 56 and

57], and Defendant’s Sentencing Memorandum [DE 60].

        In April 2006, Defendant pled guilty to charges of possession with the intent to distribute

at least five grams of a substance containing cocaine base (“the drug-possession offense”),

possession of a firearm by a convicted felon (“the firearm offense”), and carrying a firearm in

connection with drug-trafficking activity (“the § 924(c) offense”). DE 24. Defendant was

sentenced in July 2006. DE 28. The Court determined that he was a career offender. PSI ¶ 20.

Under the law in effect at that time, for the drug-possession offense, Defendant was subject to a

statutory sentence of 5 to 40 years’ imprisonment based on a drug quantity of at least 5 grams and
was further subject to at least 4 years’ supervised release. See 21 U.S.C. § 841(b)(1)(B) (2004);

PSI ¶ 63, 65.

         Due to the 40-year statutory maximum sentence for the drug-possession offense, Defendant

had an offense level of 34. See U.S.S.G. § 4B1.1(b)(2). His total offense level was 31 after a

3-level reduction for acceptance of responsibility, and his criminal history category was VI,

resulting in a preliminary guideline range of 188 to 235 months. See U.S.S.G. § 4B1.1(b);

PSI ¶¶ 21-22, 39. Sixty months were added to this guideline range due to the mandatory,

consecutive 5-year sentence for the § 924(c) offense, resulting in a range of 248 to 295 months.

See 18 U.S.C. § 924(c)(1)(A); U.S.S.G. § 4B1.1(c)(2)(A). Because that range was less than the

applicable guideline range in the table at U.S.S.G. § 4B1.1(c)(3), the range in the table controlled.

See U.S.S.G. § 4B1.1(c)(2) (requiring the guideline range for a career-offender defendant

convicted of multiple counts, including a § 924(c) offense, to be the greater of (1) the calculated

range with the mandatory, consecutive sentence added; and (2) the range in the table at

§ 4B1.1(c)(3)). Thus, Defendant’s final guideline range was 262 to 327 months. See U.S.S.G.

§ 4B1.1(c)(3); PSI ¶ 64. 1

         The sentencing Court granted Defendant a downward departure under U.S.S.G. § 5K2.13

due to a diminished mental capacity. DE 41 at 44-47. The Court assigned him a guideline range

of 151 to 188 months or, with the mandatory, consecutive 5-year sentence for the § 924(c) offense

added, a guideline range of 211 to 248 months. Id. at 58. The Court imposed a 151-month sentence

for the drug-possession offense, a concurrent 120-month sentence for the firearm offense, and a

consecutive 60-month sentence for the § 924(c) offense, resulting in a total term of imprisonment




1
 As the PSI notes, this guideline range corresponds to an offense level of 34 and a criminal history category of VI.
PSI ¶¶ 20-23, 39, 64.

                                                          2
of 211 months. DE 29. The Court also imposed a five-year term of supervised release and did not

impose a fine. Id.

       These calculations are summarized in the following chart:

                       § 4B1.1(b) and                § 4B1.1(c)(2)(B), (3)   Sentence Given with
                       § 4B1.1(c)(2)(A)              table                   Departure
 Offense Level:        31 (34, for a statutory
                       maximum of 25 years
                       or more but less than
                       life, minus 3, for
                       acceptance of
                       responsibility)
 Criminal History:     VI
 Guideline Range:      188 - 235 months                                      151 – 188 months
                       + 60 months (for the                                  + 60 months (for the
                       § 924(c) offense)                                     § 924(c) offense)
 Final Range:          248 – 295 months              262 – 327 months        211 – 248 months
                                                     (with acceptance of
                                                     responsibility). This
                                                     greater range
                                                     controls.
 Sentence                                                                    211 months (151 +
 Imposed:                                                                    60); 5 years’
                                                                             supervised release;
                                                                             no fine


       Congress subsequently passed the Fair Sentencing Act of 2010 to reduce the disparity in

the treatment of cocaine base and powder cocaine offenses. Dell v. United States, 710 F.3d 1267,

1271 (11th Cir. 2013); see Pub. L. No. 111-220, 124 Stat. 2372 (increasing the quantities of cocaine

base that are required to be sentenced under 21 U.S.C. § 841(b)(1)(A) and (B)). The Fair

Sentencing Act, however, did not apply retroactively until Congress passed the First Step Act of

2018. See Pub. L. No. 115-391, 132 Stat. 5194. Under § 404 of the First Step Act, a court that

imposed a sentence for an offense covered under the Fair Sentencing Act “may, on motion of the

defendant, . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

. . . were in effect at the time the covered offense was committed.” Id. A court is not required to

                                                 3
reduce a sentence under § 404. Id. Moreover, a sentence may not be reduced if the sentence was

previously imposed or reduced in accordance with the Fair Sentencing Act, or if the defendant

made a previous motion for a sentence reduction under § 404 of the First Step Act that was denied

on the merits. Id.

       Relevant to this case, the Fair Sentencing Act increased the drug quantity needed to be

sentenced under 21 U.S.C. § 841(b)(1)(B) from 5 grams to 28 grams of a substance containing

cocaine base. See Pub. L. No. 111-220, 124 Stat. 2372. A defendant being sentence for less than

5 grams of cocaine base is subject to not more than 20 years’ imprisonment and to at least 3 years’

supervised release. 21 U.S.C. § 841(b)(1)(C).

       This revised statutory sentence does not, however, change Defendant’s guideline range,

which continues to be controlled by the range in the table at U.S.S.G. § 4B1.1(c)(3). The

calculations using the revised statutory sentence are summarized in the following chart:

                       § 4B1.1(b) and                § 4B1.1(c)(2)(B), (3)   Sentence Given with
                       § 4B1.1(c)(2)(A)              table                   Departure
 Offense Level:        29 (32, for a statutory
                       maximum of at least 20
                       years but less than 25
                       years, minus 3, for
                       acceptance of
                       responsibility)
 Criminal History:     VI
 Guideline Range:      151 - 188 months                                      151 – 188 months
                       + 60 months (for the                                  + 60 months (for the
                       § 924(c) offense)                                     § 924(c) offense)
 Final Range:          211 – 248 months              262 – 327 months        211 – 248 months
                                                     (with acceptance of
                                                     responsibility). This
                                                     greater range
                                                     controls.
 Sentence                                                                    211 months (151 +
 Imposed:                                                                    60); 5 years’
                                                                             supervised release;
                                                                             no fine


                                                 4
       While Defendant was sentenced for an offense covered by the Fair Sentencing Act and the

First Step Act, a sentence reduction is not warranted here. See Pub. L. No. 115-391, 132 Stat.

5194 (stating that a court is not required to reduce a sentence under the First Step Act). The Fair

Sentencing Act reduced the statutory maximum for Defendant’s drug-possession offense from

40 years’ imprisonment to 20 years’ imprisonment. However, the Court has found no indication

in the record that the statutory maximum impacted the sentencing Court’s determination as to an

appropriate sentence for Defendant, and his 151-month sentence falls well below the 20-year

statutory maximum.      The sentencing Court did rely on the applicable guideline range in

determining an appropriate sentence, and the Fair Sentencing Act did not change that guideline

range. The sentencing Court gave Defendant a considerable downward departure from the

guideline range.

       In addition, the Court takes note of Defendant’s significant criminal history as reflected in

the presentence investigation report, which includes both violent, drug, and firearm offenses.

See PSI ¶¶ 25-36. The Court also takes note of Defendant’s prison disciplinary record, which

includes possession and use of drugs or alcohol and several instances of possession of an

unauthorized item. Based on these factors, Defendant’s term of imprisonment remains appropriate

and his request for a reduction of that term is denied.

       Defendant also requests a reduction of his term of supervised release to three years. As a

basis for a sentence reduction, however, Defendant cites to evidence that he does not pose a threat

to himself or others due to his mental illness if he is properly treated and medicated. He maintains

that he has complied with his treatment requirements while imprisoned and that he will continue

to do so while on supervised release. See DE 60. The imposed term of supervised release is

appropriate to ensure Defendant’s continued compliance with his treatment and his success after



                                                  5
his extended prison sentence. His request for a reduction of the term of his supervised release is

denied.

          It is hereby ORDERED AND ADJUDGED that Defendant’s Motion for Imposition of a

Reduced Sentence Pursuant to Section 404 of the First Step Act [DE 50] is DENIED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 2nd day of July,

2019.


                                                    _______________________________
                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                                6
